 1 HALL GRIFFIN LLP
     HOWARD D. HALL, State Bar No. 145024
 2     hhall@hallgriffin.com
     JERED T. EDE, State Bar No. 273440
 3     jede@hallgriffin.com
     TIMOTHY A. BURNETT, State Bar No. 286516
 4     tburnett@hallgriffin.com
     JANE M. KUTEPOVA, State Bar No. 305254
 5     jkutepova@hallgriffin.com
     1851 East First Street, 10th Floor
 6   Santa Ana, California 92705-4052
     Telephone: (714) 918-7000
 7   Facsimile: (714) 918-6996
 8 Attorneys for Plaintiff
     NATIONSTAR MORTGAGE LLC
 9

10                                    UNITED STATES DISTRICT COURT
11                                 CENTRAL DISTRICT OF CALIFORNIA
12

13 NATIONSTAR MORTGAGE LLC                                                CASE NO. 2:18-cv-03041 DSF (RAOx)
14                       Plaintiff,                                       JUDGE:     Hon. Dale S. Fischer
                                                                          CTRM.:     7D
15             vs.
                                                                          STIPULATED PERMANENT
16                                                                        RESTRAINING ORDER
     PATRICK JOSEPH SORIA, an
17 individual; et al,                                                     ACTION FILED: April 11, 2018
                                                                          TRIAL DATE: None Set
18                       Defendants.
19

20                                                           FINDINGS
21             By stipulation of the parties and being advised of the premises, the Court
22 finds:

23             WHEREAS, Plaintiff’s counsel alleges and believes that over the past year
24 Defendant Patrick J. Soria and his mother have engaged in numerous actions which

25 constitute harassment as against Plaintiff Nationstar Mortgage LLC’s counsel, Jered

26 T. Ede, amongst others, which such alleged actions include, but are not limited to:

27             - Hijacking counsel’s mother’s mortgage;
28

                                                                      1 Case No. 2:18-cv-03041 DSF (RAOx)
                                       STIPULATED PERMANENT RESTRAINING ORDER
     C:\Users\RENEEA~1\AppData\Local\Temp\notes95E17C\Stip.RestrainingOrder.2.docx
 1             - Researching counsel’s entire California homeownership history, concluding
 2 with counsel’s current personal residence, all without justification;

 3             - Researched topics such as “how to f**k up an attorney” after this matter was
 4 filed;

 5             - Conducted google.com searches on counsel and his wife; and
 6             - Asked paid individuals to conduct surveillance on counsel (as well as this
 7 Court); among other things;

 8             WHEREAS on Thursday, November 1, 2018, Defendant Soria requested
 9 Nationstar’s counsel’s consent to an order to release Defendant Soria from custody,

10 which such consent was refused;

11             WHEREAS on Monday, November 5, 2018, counsel for Defendant Soria
12 (without knowledge of the alleged harassing activities discussed herein) disclosed

13 that Mr. Soria’s mother, Soheila Soria, was putting pressure on Mr. Soria’s counsel

14 to file a motion seeking an order releasing Defendant Soria from custody and that

15 there was a fear Ms. Soria might do “something stupid” to hurt herself;

16             WHEREAS Plaintiff’s counsel, Jered T. Ede, Esq., represents that after dark
17 on Tuesday, November 6, 2018 at approximately 8:30 p.m., two threatening men

18 visited Mr. Ede’s personal residence, one standing watch in his driveway while the

19 other shouted at Mr. Ede and his family through the window that Mr. Ede should

20 “cease and desist” or his “friend” would “take care of you tomorrow” and that Mr.

21 Ede “knows what this is about;”

22             WHEREAS on Wednesday, November 7, 2018, Mr. Ede was then presented
23 with a seven page letter from Mr. Soria’s counsel (who has no knowledge of the

24 November 6, 2018 events above) containing a list of reasons why Mr. Soria believed

25 he should be released from custody;

26             WHEREAS on Thursday, November 8, 2018, Mr. Soria’s counsel filed the
27 aforementioned motion seeking to release Mr. Soria from federal custody; and

28

                                                                      2 Case No. 2:18-cv-03041 DSF (RAOx)
                                       STIPULATED PERMANENT RESTRAINING ORDER
     C:\Users\RENEEA~1\AppData\Local\Temp\notes95E17C\Stip.RestrainingOrder.2.docx
 1             WHEREAS the parties agree and understand that this stipulation is part of a
 2 compromise of disputed claims and that the provisions contained herein are not

 3 intended to be – and shall not be – construed as an admission of any liability,

 4 responsibility, or wrongdoing whatsoever, and that each undersigned party expressly

 5 denies any liability, responsibility, or wrongdoing;

 6              THEREFORE, sufficient grounds having been shown, the parties and
 7 Soheila Soria HEREBY STIPULATE AND AGREE to the entry of the following

 8 order:

 9                                               RESTRAINING ORDER
10             NOW, THEREFORE, it is hereby ORDERED that:
11             Protected Persons, as used herein, shall mean and include Howard D. Hall,
12 Jered T. Ede, Jane M. Kutepova, Timothy A. Burnett, Carina Gallardo, Cheyenne

13 Schneider and each of their spouses/domestic partners (registered or not), children,

14 relatives, employees, co-workers, and agents, whether herein named or not1,

15 including but not limited to those individuals identified on Exhibit “A” – filed under

16 seal in this matter. Exhibit “A” shall not be disclosed to the Restrained Persons at

17 any time by anyone. Exhibit “A” may be amended from time to time upon

18 application to this Court by any Protected Person(s).

19             Restrained Persons, as used herein, shall mean and include Patrick J. Soria2.
20 The information on the herein named Restrained Persons is as follows:

21 / / /

22 / / /

23 / / /

24 / / /

25
     1
26       Many such individuals are, for their safety, not herein named.
     2
    To be abundantly clear, the Restrained Persons cannot bypass this Restraining Order simply by
27
   engaging an otherwise unnamed individual to commit the harassment otherwise barred by this
28 Restraining Order.

                                                                      3 Case No. 2:18-cv-03041 DSF (RAOx)
                                       STIPULATED PERMANENT RESTRAINING ORDER
     C:\Users\RENEEA~1\AppData\Local\Temp\notes95E17C\Stip.RestrainingOrder.2.docx
 1                       Patrick Soria: Male, Brown Eyes, Brown Hair, Height: appx 5’8”,
 2                       Weight: appx 220lbs, DOB: 09/1985, Race: Persian, Last known
 3                       address: 4240 Lost Hills Road, Unit 2806, Agoura Hills, CA 91301;
 4                  1. The Restrained Persons shall not do the following things to any
 5                       Protected Persons:
 6                            a. Harass, stalk, surveil, intimidate, molest, attack, strike, threaten,
 7                                 assault, hit, abuse, destroy personal property of, or disturb the
 8                                 peace of the person;
 9                            b. Contact the person, either directly or indirectly, in any way,
10                                 including, but not limited to, in person, by telephone, in writing,
11                                 by public or private mail, by interoffice mail, by e-mail, by text
12                                 message, by fax, or by other electronic means;
13                            c. Take any action to obtain the person’s residential or work
14                                 address or location;
15                  2. Restrained Persons must stay at least 500 yards away from the
16                       Protected Persons, the residence(s) of Protected Persons, the
17                       workplaces(s) of the Protected Persons, and the schools and/or child
18                       care facilities of any children of the Protected Persons, including but
19                       not limited to those locations identified on Exhibit “A” – filed under
20                       seal in this matter (Exhibit “A” shall not be disclosed to the Restrained
21                       Persons at any time by anyone; Exhibit “A” may be amended from time
22                       to time upon application to this Court by any Protected Person(s)), the
23                       vehicles or personal property of the Protected Persons, and the animals
24                       or pets of the Protected Persons;
25                  3. The Restrained Persons cannot own, possess, have, buy or try to buy,
26                       receive or try to receive, or in any other way get guns, other firearms,
27                       or ammunition.
28

                                                                      4 Case No. 2:18-cv-03041 DSF (RAOx)
                                       STIPULATED PERMANENT RESTRAINING ORDER
     C:\Users\RENEEA~1\AppData\Local\Temp\notes95E17C\Stip.RestrainingOrder.2.docx
 1                  4. If the Restrained Persons have not already done so, the Restrained
 2                       Persons must:
 3                            a. Within 24 hours of entry of this Restraining Order3, sell to or
 4                                 store with a licensed gun dealer, or turn into a law enforcement
 5                                 agency, any guns or other firearms or weapons of any kind, as
 6                                 well as all ammunition, in their possession or control;
 7                            b. File a receipt with the Court within 48 hours of entry of this
 8                                 Restraining Order4 that proves that such guns or firearms have
 9                                 been turned in, sold, or stored (California Judicial Council Form
10                                 CH-800, “Proof of Firearms Turned In, Sold, or Stored” is
11                                 hereby approved for such receipt/purpose).
12                  5. This Order must be entered into the California Restraining and
13                       Protective Order System (CARPOS) through the California Law
14                       Enforcement Telecommunications System (CLETS). By close of
15                       business on the date after this Restraining Order is made, Counsel for
16                       Plaintiff is ordered to deliver a copy of the Restraining Order to a law
17                       enforcement agency of their choosing for this Restraining Order to be
18                       entered into CARPOS.
19                  6. Service of Order on Restrained Persons: Each of the Restrained Persons
20                       are independently represented by counsel or have had access to
21                       independent legal advice regarding the matters contained herein. No
22                       service or additional proof of service of this Stipulation and/or Order is
23                       required.
24                  7. No Expiration: This Restraining Order is permanent and shall not
25                       expire at any time except by order of this Court.
26

27   3
         and, in the case of Patrick J. Soria, the release of Mr. Soria from contempt incarceration
     4
28       and, in the case of Patrick J. Soria, the release of Mr. Soria from contempt incarceration

                                                                      5 Case No. 2:18-cv-03041 DSF (RAOx)
                                       STIPULATED PERMANENT RESTRAINING ORDER
     C:\Users\RENEEA~1\AppData\Local\Temp\notes95E17C\Stip.RestrainingOrder.2.docx
 1                  8. This Restraining Order does not prevent the Restrained Persons from
 2                       going to or from their home or place of employment, provided however
 3                       that the Restrained Persons may not move their place of residence or
 4                       employment such as to knowingly or intentionally violate this
 5                       Restraining Order;
 6                  9. Peaceful written contact through a lawyer or process server or other
 7                       person for service of legal papers related to a court case is allowed and
 8                       does not violate this Order, provided no such service is permitted at the
 9                       residence of any Protected Persons;
10

11

12             IT IS SO ORDERED.
13   DATED: January 4, 2019
14
                                                                 Honorable Dale S. Fischer
15                                                               UNITED STATES DISTRICT JUDGE
16

17 STIPULATED AND AGREED:

18

19

20 DATED: November ___, 2018

21

22                                                           By:
23                                                                     PATRICK SORIA
24

25

26

27

28

                                                                      6 Case No. 2:18-cv-03041 DSF (RAOx)
                                       STIPULATED PERMANENT RESTRAINING ORDER
     C:\Users\RENEEA~1\AppData\Local\Temp\notes95E17C\Stip.RestrainingOrder.2.docx
        1           8. This Restraining Order does not prevent the Restrained Persons from
        2              going to or from their home or place of employment, provided however
        3              that the Restrained Persons may not move their place of residence or
        4              employment such as to knowingly or intentionally violate this
        5              Restraining Order;
        6           9. Peaceful written contact through a lawyer or process server or other
        7              person for service of legal papers related to a court case is allowed and
        8              does not violate this Order, provided no such service is permitted at the
        9              residence of any Protected Persons;
       10

       11        IT IS SO ORDERED, this           day of November, 2018, at          o'clock      .m.
       12

1-1-   13                                                 The Honorable Dale S. Fischer
       14
                                                          United States District Judge

       15
J
       16   STIPULATED AND AGREED:
       17

       18   DATED: November 2.1 , 2018
       19

       20                                     By:
       21

       22

       23

       24

       25

       26

       27

       28
                                                    6               Case No. 2: I 8-ev-03041 DSF (RAOx)
                                STIPULATED PERMANENT RESTRAINING ORDER
               1 DATED: November ___,
                                  26 , 2018      LEECH TISMAN FUSCALDO & LAMPL,
               2                                 INC.

               3

               4
                                                 By: Is/
                                                 By:   /s/ Eric J. Wu
               5                                      Phillip A. Toomey
               6                                      Eric J. Wu
                                                 Attorneys for Defendant
               7                                 PATRICK JOSEPH SORIA
               8

               9 DATED: November ___,
                                  26 , 2018      HALL GRIFFIN LLP
              10

              11
                                                 By: /s//s/Jered T.T.T.
HALLGRIFFIN




              12                                 BY:
                                                 By:   Is/
                                                       Is/  Jered
                                                             Jered   Ede
                                                                      Ede
                                                                        Ede
                                                      Jered T. Ede
              13
                                                 Attorneys for Plaintiff
              14                                 NATIONSTAR MORTGAGE LLC
              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26
              27

              28

                                                       7            Case No. 2:18-cv-03041 DSF (RAOx)
                                   STIPULATED PERMANENT RESTRAINING ORDER
      11                                                         EXHIBIT "A"
                                                                         “A”
     2
                                                          FILED UNDER SEAL
      3

     4

      5

      6

     7

      8

      9

     10

     11

Z    12

     13
LL
     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26                                                          EXHIBIT "A"
                                                                         “A”
     27                                                   FILED UNDER SEAL
     28

                                                                            8 Case No. 2:18-cv-03041 DSF (RAOx)
                                             STIPULATED PERMANENT RESTRAINING ORDER
           P:\DOCS\Nationstar.West H&A (Federal)\Pleadings[FEDERAL COURMStip.RestrainingOrder.2.docx
                                                                   COURT]\Stip.RestrainingOrder.2.docx
      11                             EXHIBIT "A"
                                             “A” - FILED UNDER SEAL
     2
                               NOT TO BE DISCLOSED TO RESTRAINED PERSONS
                                                Page 1 of 2
      3

     4
        Howard D. Hall
      5     Individuals:
      6     Locations:

     7

      8 Jered T. Ede
                     Individuals:
      9

     10

     11

     12              Locations:
Z
     13
LL
     14

     15

     16
           Timothy A. Burnett
     17         Individuals: ■
     18

     19              Locations:
     20

     21

     22    Jane M. Kutepova
                Individuals:
     23

     24

     25              Locations:
     26

     27

     28

                                                                            9 Case No. 2:18-cv-03041 DSF (RAOx)
                                             STIPULATED PERMANENT RESTRAINING ORDER
           P:\DOCS\Nationstar.West H&A (Federal)\Pleadings[FEDERAL COURMStip.RestrainingOrder.2.docx
                                                                   COURT]\Stip.RestrainingOrder.2.docx
      11                             EXHIBIT "A"
                                             “A” - FILED UNDER SEAL
     2
                               NOT TO BE DISCLOSED TO RESTRAINED PERSONS
                                                Page 2 of 2
      3

     4
           Carina Gallardo
                Individuals:
      5

      6
                     Locations:
     7

      8

      9

     10

     11

Z    12
        Cheyenne Schneider
     13      Individuals:
LL
     14      Locations:

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                                           10 Case No. 2:18-cv-03041 DSF (RAOx)
                                             STIPULATED PERMANENT RESTRAINING ORDER
           P:\DOCS\Nationstar.West H&A (Federal)\Pleadings[FEDERAL COURMStip.RestrainingOrder.2.docx
                                                                   COURT]\Stip.RestrainingOrder.2.docx
